                                                                                         FILED
                                                                                2019 Feb-21 PM 03:45
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


SHANTA BOLDEN,                            )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )    Case No. 2:17-cv-1520-TMP
                                          )
CITY OF BIRMINGHAM,                       )
                                          )
      Defendant.                          )
                                          )


                          MEMORANDUM OPINION

      This cause is before the court on the motion for summary judgment filed

July 30, 2018, by the defendant, City of Birmingham. Defendant seeks dismissal of

all of plaintiff=s claims arising from alleged discrimination at her workplace. This

matter has been fully briefed, and the court has considered the evidence and

arguments set forth by both parties. The parties have consented to the exercise of

jurisdiction by the undersigned magistrate judge pursuant to 28 U.S.C. ' 636(c).



                   I. SUMMARY JUDGMENT STANDARD

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper Aif

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.@

Fed. R. Civ. P. 56(c). The party asking for summary judgment Aalways bears the

initial responsibility of informing the district court of the basis for its motion, and

identifying those portions of >the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,= which it believes

demonstrate the absence of a genuine issue of material fact.@ Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The movant can

meet this burden by presenting evidence showing there is no dispute of material fact,

or by showing that the nonmoving party has failed to present evidence in support of

some element of its case on which it bears the ultimate burden of proof. Celotex,

477 U.S. at 322-23. There is no requirement, however, Athat the moving party

support its motion with affidavits or other similar materials negating the opponent=s

claim.@ Id. at 323.

      Once the moving party has met his burden, Rule 56(e) Arequires the

nonmoving party to go beyond the pleadings and by her own affidavits, or by the

>depositions, answers to interrogatories, and admissions of file,= designate >specific

facts showing that there is a genuine issue for trial.=@ Id. at 324 (quoting Fed. R.

Civ. P. 56(e)). The nonmoving party need not present evidence in a form necessary

for admission at trial; however, he may not merely rest on his pleadings. Celotex,


                                          2
477 U.S. at 324. A[T]he plain language of Rule 56(c) mandates the entry of

summary judgment, after adequate time for discovery and upon motion, against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party=s case, and on which that party will bear the burden of proof at

trial.@ Id. at 322.

      After the plaintiff has properly responded to a proper motion for summary

judgment, the court must grant the motion if there is no genuine issue of material

fact, and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(c). The substantive law will identify which facts are material and which are

irrelevant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute

is genuine Aif the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.@ Id. at 248. A[T]he judge=s function is not himself to weigh the

evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.@   Id. at 249. His guide is the same standard necessary to

direct a verdict: Awhether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.@ Id. at 251-52; see also Bill Johnson=s Restaurants, Inc. v. N.L.R.B.,

461 U.S. 731, 745 n.11 (1983). However, the nonmoving party Amust do more than

show that there is some metaphysical doubt as to the material facts.@ Matsushita


                                           3
Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). If the

evidence is merely colorable, or is not significantly probative, summary judgment

may be granted. Anderson, 477 U.S. at 249 (citations omitted); accord Spence v.

Zimmerman, 873 F.2d 256 (11th Cir. 1989). Furthermore, the court must Aview the

evidence presented through the prism of the substantive evidentiary burden,@ so

there must be sufficient evidence on which the jury could reasonably find for the

plaintiff. Anderson, 477 U.S. at 254; Cottle v. Storer Communication, Inc., 849

F.2d 570, 575 (11th Cir. 1988).      Nevertheless, credibility determinations, the

weighing of evidence, and the drawing of inferences from the facts are the function

of the jury, and therefore the evidence of the non-movant is to be believed and all

justifiable inferences are to be drawn in his favor. Anderson, 477 U.S. at 255. The

non-movant need not be given the benefit of every inference but only of every

reasonable inference. Brown v. City of Clewiston, 848 F.2d 1534, 1540 n.12 (11th

Cir. 1988).



                                   II. FACTS

      Viewing the evidence provided by both parties in the light most favorable to

the nonmoving plaintiff, the following facts are considered true for purposes of the

defendant=s motion for summary judgment.


                                         4
      Plaintiff Shanta Bolden is an African American female who was, at all times

relevant to the complaint, employed as a dispatcher for the City of Birmingham,

working within the police department. As of the time the matter was briefed, she

remained employed as a Public Safety Dispatcher III (“PSD III”) in the police

department=s communications division. The police chief is the department head,

and plaintiff=s immediate supervisors at the relevant time were Sgt. Curtis Coleman

and Lt. David Marable. Both are African American males.

      George Joiner, a Caucasian male, was employed as a PSD III with the City

until he died in 2017. Joiner is identified by the plaintiff as the comparator who was

treated more favorably than was she.

      The City employs 50 to 60 public safety dispatchers, and each dispatcher is

assigned to work one of three shifts, which will be referred to as day shift, evening

shift, and night shift. Bolden was hired in 2003 as a PDS II. Joiner was hired on

December 1, 2012 as a PSD III. On that same date, Bolden was promoted to

PSD III. Bolden is not the most senior person in the communications division, but

the second most senior.

      Bolden has been given eight disciplinary actions during her employment,

including disciplinaries for tardiness, being absent without leave, using profanity

while dispatching, and sleeping on the job. She describes the disciplinary actions


                                          5
as arising from Atraining issues.@ She had the right to appeal the actions. She

appealed only one of them, and it was upheld.                She filed her EEOC charge six

months after the most recent disciplinary, which was issued for failure to abide by

orders given to her by Coleman.

       In the fall of 2016, Joiner filed a request for leave under the Family Medical

Leave Act. He was granted continuous FMLA leave from September 29, 2016,

until October 18, 2016, and he was granted intermittent FMLA leave beginning on

October 19, 2016. He applied again for intermittent leave on February 17, 2017,

and it was granted.1 Joiner was terminally ill, and requested that he work the day

shift so that he could attend doctors= appointments. His request was granted.

Joiner died in August of 2017. Plaintiff has no personal knowledge of Joiner=s

illness, employment status, personnel actions, or any accommodations that may

have been requested or granted on account of his medical issues.

       On September 7, 2017, Bolden, appearing pro se, filed the complaint that

commenced this action. She filed an amended complaint, with the assistance of

counsel, on September 25, 2017. She asserts that she was discriminated against on

       1
                The affidavit of a human resources officer for the defendant has described the leave
requests in this manner, both having dates of February 17, 2017. Only one leave request has been
provided as an exhibit. It is undisputed that Joiner was on leave, either unpaid sick leave or
FMLA unpaid leave, for most of the time after September 2016. The grant of leave, however, is
not alleged to be “favorable treatment” of a comparator. The plaintiff=s only complaint of
disparate treatment is in regard to a request to work the day shift.


                                                 6
account of her race and gender and that she was retaliated against after engaging in

statutorily protected conduct. More specifically, she alleges that she was denied an

opportunity to work the day shift, while Joiner, a white male, was allowed to work

the day shift which also gave him weekends and holidays off.2 She asserts that she

complained about the shift change given to Joiner and that, after she complained, her

overtime hours were drastically decreased.3




       2
                At various places in her First Amended Complaint, the plaintiff refers to
“harassment,” in addition to discrimination. See Doc. 12, ¶¶ 39, 42, 59, 60, and 63. The court
has not read her complaint as attempting to allege a racially or sexually hostile work environment.
However, at ¶ 23 of the First Amended Complaint, she alleges that “[o]n one occasion after
Plaintiff’s complaints, Plaintiff was taken out of service for refusing to sign an employee
notification form and was held against her will in the lieutenant’s office while Sergeant Coleman
blocked the door and would not allow her to leave.” (Italics added). To the extent this is
intended to allege a Title VII hostile work environment claim, it plainly fails to allege a
sufficiently severe or pervasive harassment necessary to alter the terms and conditions of her
employment. Mendoza v. Borden, Inc., 195 F.3d 1238, 1246 (11th Cir. 1999). This one
occasion cannot be considered severe, pervasive, or abusive.
       3
                 Plaintiff has argued in her brief that she was denied the opportunity to attend a
training seminar for which she had been selected, but that form of retaliation is not pleaded in the
amended complaint. A party may not raise new claims or theories in an opposition to summary
judgment. “A plaintiff may not amend [her] complaint through argument in a brief opposing
summary judgment.” McShane v. U.S. Attorney Gen., 144 F. App'x 779, 789 (11th Cir. 2005)
(quoting Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1314 (11th Cir. 2004)); Diaz v.
Miami Dade County, No. 09-21856-CIV, 2010 WL 3927751, at *6 (S.D. Fla. Aug. 17, 2010)
(noting that a theory of retaliation not pleaded in the complaint cannot be raised in an opposition to
summary judgment).


                                                  7
                                III. DISCUSSION

      A. Discrimination Claims

      Title VII prohibits discrimination with respect to an employee=s

Acompensation, terms, conditions, or privileges of employment because of such

individual=s race, color, religion, sex, or national origin.@ 42 U.S.C. ' 2000e-2(a).

Specifically, the statute provides that it shall be unlawful for an employer:


      to fail or refuse to hire or to discharge any individual, or otherwise to
      discriminate against any individual with respect to his compensation,
      terms, conditions or privileges of employment, because of such
      individual=s race, color, religion, sex, or national origin.


42 U.S.C. ' 2000e-2(a)(1).        A plaintiff may prove a prima facie case of

discrimination by establishing that: (1) she is a member of a protected class; (2) she

suffered an adverse employment action; (3) she is qualified to do the job; and (4) her

employer treated similarly situated employees who are not members of the protected

class more favorably. See Maniccia v. Brown, 171 F.3d 1364, 1368 (11th Cir.

1999). A disparate treatment claim requires proof of discriminatory intent, either

through the use of direct or circumstantial evidence. See, e.g., Equal Employment

Opportunity Commission v. Joe=s Stone Crab, Inc., 220 F.3d 1263, 1286 (11th Cir.

2000). Direct evidence establishes that intent without the need for any inference or

presumption. Id., quoting Standard v. A.B.E.L. Servs. Inc., 161 F.3d 1318, 1330

                                          8
(11th Cir. 1998). Where there is no direct evidence, the plaintiff must prove intent

through circumstantial evidence in accordance with McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).

               1. Adverse Action

       It is not disputed that the plaintiff is a member of two protected classes based

upon her race and gender, nor is it disputed that Joiner, a white male, was treated

differently in response to a request to change from night shift to day shift.4 The

element at issue here is whether the denial of a shift change constitutes an Aadverse

employment action.@

       To support a Title VII discrimination claim, the plaintiff must demonstrate

that she was subjected to an Aadverse employment action.@                        Generally, such

employment actions are Aultimate employment decision[s], such as discharge or

failure to hire, or other conduct that alters the employee's compensation, terms,

conditions, or privileges of employment, deprives him or her of employment

opportunities, or adversely affects his or her status as an employee.@ Van Voorhis v.


       4
                The City has argued that Joiner, who was terminally ill and was entitled to an
accommodation under the Americans with Disabilities Act and leave under the Family Medical
Leave Act, is not Asimilarly situated@ to the plaintiff, who was not ill and was not seeking leave or
accommodation. It should also be noted that there is no record that Joiner had the same or a
similar history of disciplinary actions taken against him. However, the court need not determine
whether Joiner is an appropriate comparator, but will assume without deciding that Joiner is a valid
comparator.


                                                 9
Hillsborough Cnty. Bd. of Cnty. Comm'rs, 512 F.3d 1296, 1300 (11th Cir. 2008)

(quoting Gupta v. Florida. Bd. of Regents, 212 F.3d 571, 587 (11th Cir. 2000) )

(internal quotation marks omitted). Whether an action is Amaterially adverse@ is

viewed from the perspective of a reasonable person in the same employment

circumstances. Trask v. Sec'y, Dep't of Veterans Affairs, 822 F.3d 1179, 1195

(11th Cir. 2016) (internal quotation marks omitted).

      The Eleventh Circuit Court of Appeals has stated:


      An employee must establish an Aadverse employment action@ by
      proving that a decision of the employer Aimpact[ed] the terms,
      conditions, or privileges of [her] job in a real and demonstrable way.@
      Davis, 245 F.3d at 1239 (internal quotation marks omitted). This
      Aimpact cannot be speculative and must at least have a tangible adverse
      effect on the plaintiff=s employment.@ Id. The Aemployee must show a
      serious and material change in the terms, conditions, or privileges of
      employment@ so that a Areasonable person in the circumstances@ would
      find Athe employment action [to] be materially adverse.@ Id.; see also
      Kidd v. Mando Am. Corp., 731 F.3d 1196, 1203 (11th Cir. 2013)
      (explaining that the Aloss of supervisory responsibilities@ is not a
      material change absent a showing of Asignificantly different
      responsibilities@ (citation and internal quotation marks omitted)). In
      short, when an employee alleges that she was denied a different job
      within the same organization, she must establish that Aa reasonable
      person faced with a choice [between the positions] ... would prefer
      being transferred to [the new] position.@ Webb-Edwards v. Orange Cty.
      Sherriff=s [sic] Office, 525 F.3d 1013, 1032 (11th Cir. 2008). She may
      do so with evidence of improved Awages, benefits, or rank,@ as well as
      other Aserious and material change[s] in the terms, conditions, and
      privileges of employment,@ id. at 1033, such as the Aprestige@ of the
      position, Hinson v. Clinch Cty., Ga. Bd. of Educ., 231 F.3d 821, 829
      (11th Cir. 2000).

                                        10
Jefferson v. Sewon Am., Inc., 891 F.3d 911, 920B21 (11th Cir. 2018). It is well

established that not every action taken by an employer that negatively affects an

employee constitutes an adverse employment action.        Davis v. Town of Lake Park,

Fla., 245 F.3d 1232, 1239 (11th Cir. 2001) (overruled on other grounds as recognized

by Crawford v. Carroll, 529 F.3d 961, 974 (11th Cir. 2008)). Moreover, the

standard for evaluating an adverse action for purposes of a discrimination claim is a

Aserious and material change@ standard. Foster v. Thomas County, Ga., 927 F.

Supp. 2d 1350, 1356 (N.D. Ga. 2013).

      In Foster, the court held that the failure to move an employee from the night

shift was not an adverse action, citing an opinion by the Tenth Circuit Court of

Appeals. 927 F. Supp. 2d at 1357 (citing McGowan v. City of Eufala, 472 F.3d 736

(10th Cir. 2006) (holding that failure to move an employee from the night shift was

not an adverse action where there is no difference in pay or benefits)). See also

Benningfield v. City of Houston, 157 F.3d 369, 377 (5th Cir. 1998) (holding that a

transfer to the night shift, alone, did not constitute an adverse action); Taylor v. Lee

Cty. Sheriff=s Office, 2014 WL 2565554 (M.D. Ga. June 6, 2014); but see Taylor v.

Roche, 196 F. App=x 799, 803 (11th Cir. 2006) (finding that repeated denial of a

shift-change request to return to the shift he previously worked, with added

                                          11
comment that the plaintiff should have thought about the consequences before filing

a complaint, supported a prima facie case of retaliation).                      The impact of an

employer=s action must not be speculative, Aand must at least have a tangible adverse

effect on the plaintiff=s employment.@ Davis, 245 F.3d at 1240.

       Defendant argues that Bolden was not terminated or demoted, did not suffer

any reduction in pay, did not lose any benefit or promotion opportunity, and did not

otherwise sustain any material change in her employment. She simply wanted, but

did not get, a change in her work hours and days off.5 In response to that argument,

the plaintiff contends that she was Atargeted@ and Areceived punishment,@ and refers

to deposition testimony relevant B if at all B to a retaliation claim. The plaintiff

offers no evidence that the denial of a shift change was materially adverse or had any

tangible economic detriment to her. Furthermore, the plaintiff cites no cases to

support her claim that the denial of a shift change is an Aadverse action,@ and the

court finds none.

        Even if the employer had changed her assignment from day shift to night

shift, there is no precedent for finding such an action to be sufficiently Aserious and

       5
                The City has provided evidence that shift changes are generally offered on the basis
of seniority, and Bolden does not dispute that she is not the most senior employee in the dispatch
office, although she does argue that Joiner did not have seniority over her. She apparently
premises this argument on her prior experience as a PDS II. In any event, because the court finds
that the denial of a shift change is not “materially adverse,” the issue of seniority is not dispositive
of any issue.


                                                  12
material@ to constitute an adverse action. In this case, plaintiff was not changed to a

shift she considered less desirable, she simply was kept in the position she had been

holding B the night shift. Accordingly, the plaintiff has failed to make a prima facie

showing of discrimination and the defendant is entitled to summary adjudication in

its favor on the plaintiff=s claims of discriminatory treatment on account of race and

gender.

             2. Pretext

      Even if Bolden=s claims were sufficient to state a prima facie case of race or

sex discrimination, the defendant still would be entitled to summary judgment in its

favor. Under the McDonnell-Douglas framework, once a prima facie case is

shown, the defendant must “articulate some legitimate, nondiscriminatory reason”

for the actions taken against the plaintiff. Texas Dep=t of Community Affairs v.

Burdine, 450 U.S. 248, 254, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981). If the City

comes forward with a nondiscriminatory reason for Bolden’s treatment, Bolden

must then show that the proferred reason was merely a pretext, and that the City=s

real intent was discriminatory. See Burdine, 450 U.S. at 254-56. The City=s

articulation of a legitimate, non-discriminatory reason for denying the shift change

shifts the burden to Bolden to show that the stated reason either is not worthy of

belief, or that, in light of all the evidence, a discriminatory reason more likely


                                          13
motivated the decision than the proffered reason. Standard v. A.B.E.L. Servs. Inc.,

161 F.3d 1318, 1331-33 (11th Cir. 1998). It is not enough for Bolden to show that

the articulated reason is false; she must further show that the true reason for the

denial of her shift change was discriminatory. See Clark v. Coats & Clark, Inc., 990

F.2d 1217, 1228 (11th Cir. 1993). Also, it is not the duty of this court to evaluate

whether the decision was fair or wise; employers are free to make unfair or unwise

employment decisions so long as they do not violate anti-discrimination statutes.

See Elrod v. Sears, Roebuck and Co., 939 F.2d 1466, 1470 (11th Cir. 1991).

      The City has demonstrated that Bolden was not given a shift change when

Joiner was because Joiner had medical needs that he asked the City to accommodate.

Bolden has not produced any evidence that Joiner did not request a shift change for

reasons of his illness, and there is no evidence that any supervisor denied the

plaintiff=s shift change based on any discriminatory reason. Bolden has not alleged,

and has not offered any evidence that suggests, that either of her supervisors had any

animus against African Americans or women. In this case, there is simply no

evidence of any discriminatory animus that would allow a reasonable juror to

determine that a discriminatory reason more likely than not motivated the decision

to deny Bolden a shift change. The evidence does not demonstrate that the City=s




                                         14
reason for Bolden=s shift assignment was pretextual; accordingly, the motion for

summary judgment is due to be granted for this additional reason.

       B. Retaliation

       To establish a prima facie case of retaliation under 42 U.S.C. ' 2000eB3(a), a

plaintiff must show that she (1) engaged in ... statutorily protected expression;

(2) suffered an adverse employment action; and that (3) there is a causal connection

between the protected activity and the adverse action. Johnson v. Booker T.

Washington Broadcasting Serv., Inc., 234 F.3d 501, 507 (11th Cir. 2000). The

plaintiff asserts, and the court assumes without deciding, that her filing of an EEOC

charge constitutes the requisite Aprotected activity.@ 6 She asserts that, in retaliation

for the filing of the EEOC charge, her opportunities to earn overtime pay were

dramatically reduced.7 She must then demonstrate that the reduction in overtime

       6
                While the filing of an EEOC charge is the quintessential “opposition” to illegal
discrimination, courts have recognized that a plaintiff can establish a prima facie case of retaliation
under the opposition clause of Title VII only when she also shows that she had a good faith,
reasonable belief that the employer was engaged in unlawful employment practices. See Rollins
v. State of Fla. Dept. of Law Enforcement, 868 F.2d 397, 400 (11th Cir.1989). A plaintiff's
burden under this standard has both a subjective and an objective component. A plaintiff must
not only show that she subjectively (that is, in good faith) believed that the employer was engaged
in unlawful employment practices, but also that her belief was objectively reasonable in light of
the facts and record presented. It thus is not enough for a plaintiff to allege that her belief in this
regard was honest and bona fide; the allegations and record must also indicate that the belief,
though perhaps mistaken, was objectively reasonable. Because this decision is based upon an
examination of the conduct alleged to have been retaliatory, the court need not examine the
objective reasonableness of her belief.

       7
               Bolden also asserts in her brief that she was retaliated against by being denied

                                                  15
was sufficient to constitute an adverse employment action,8 and that it was causally

connected to her EEOC charge.

       The evidence, however, does not support that claim. The only case cited by

the plaintiff to support her claim that a reduction in overtime hours is an adverse

action for purposes of a retaliation claim is Shannon v. Bellsouth

Telecommunications, Inc., 292 F.3d 712 (11th Cir. 2002).                        In Shannon, the

plaintiff=s retaliation claim survived summary judgment when he presented evidence

permission to attend a NENA training seminar; however, she has failed to show that her inability
to attend one conference constitutes an adverse action. The record clearly demonstrates that she
attended many training seminars, and there is no evidence that her failure to attend this one created
any decline in her pay, employment status, or career advancement, nor is there any evidence that it
was causally related to her EEOC charge.
       8
                 For purposes of analyzing the “adverse employment action” element of a Title VII
retaliation claim, “plaintiff must show that a reasonable employee would have found the
challenged action materially adverse.” Burlington Northern and Santa Fe Railway Co. v. White,
548 U.S. 53, 68, 126 S. Ct. 2405, 2415, 165 L. Ed. 2d 345 (2006). “The anti-retaliation provision
[of Title VII] protects an individual not from all retaliation, but from retaliation that produces an
injury or harm.” Id. at 67, 126 S. Ct. at 2414. The acts must be material and significant and not
trivial. Id. at 68, 126 S. Ct. at 2415. A materially adverse action is one that “well might have
dissuaded a reasonable worker from making or supporting a charge of discrimination.” Id.
“[T]he significance of any given act of retaliation will often depend upon the particular
circumstances. Context matters.” Id. at 69, 126 S. Ct. at 2415. Actionable retaliatory conduct
includes not only that which affects terms and conditions of employment, but also any conduct
“which has a materially adverse effect on a plaintiff, irrespective of whether it is employment or
workplace related.” Crawford v. Carroll, 529 F.3d 961, 973 (11th Cir. 2008); Burgos-Stefanelli
v. Sec'y, U.S. Dep't of Homeland Security, 410 F. App'x 243, 246 (11th Cir. 2011). The concept
of an “adverse employment action” is broader with respect to retaliation claims than for
discrimination claims. For discrimination claims, an adverse employment action requires a
“substantial and material” change in the employee’s terms and conditions of employment, but for
retaliation, it need only be something that can deter a reasonable employee from pursuing a
discrimination claim. Crawford v. Carroll, 529 F.3d 961, 974 (11th Cir. 2008). “The Title VII
retaliation provision protects an employee from a wider range of conduct than the discrimination
provision does.” Id. quoting Phelan v. Cook County, 463 F.3d 773, 781, n. 3 (7th Cir. 2006);
Lloyd v. Hous. Auth. of the City of Montgomery, Ala., 857 F. Supp. 2d 1252, 1268, n. 6 (M.D.
Ala. 2012) (noting that adverse action for retaliation is broader than for discrimination).

                                                 16
that he was “‘totally blackballed’ from overtime” in addition to being transferred,

and where the denial of all overtime opportunity began “immediately after” the

grievance meeting in which he protested the company’s actions. 292 F.3d at 717.

Here, plaintiff admits she continues to receive overtime, just not as much as she

wants. She has presented no evidence that the reduction in her overtime is greater

than that of other dispatchers. The defendant correctly observes that the plaintiff

has no entitlement to work overtime, and that the assignment of overtime work is a

complex process, requiring the employer to assess its need for overtime work and to

balance the need against its budget before approving overtime. The court is not

convinced that a reduction in overtime, where there is no evidence that other

employees did not suffer similar reductions in overtime, is an “adverse action.”

      Even if the reduction in overtime opportunities constitutes an adverse action

for purposes of the retaliation claim, the plaintiff also must demonstrate a causal

connection between her complaint to the EEOC and the denial of overtime

opportunity. Her own testimony refutes that connection. Bolden testified that her

overtime “dropped” before she filed the EEOC complaint, but after she complained

to Coleman that she was Atied up on other stuff and the request he was trying to have

me to do I couldn=t do it and asked him to do it.@ (Depo. of Bolden, doc. 24-1, p.

74). Second, she has provided no evidence that Coleman ever knew about her


                                         17
EEOC charge. The only indication that either of her supervisors knew she had filed

an EEOC complaint comes from inadmissible hearsay that Marable “said something

to Angela [Cook, a co-worker].” 9        (Doc. 24-1, pp. 75-76). Marable denied having

spoken to Cook about the EEOC charge. (Doc. 24-2).

       In this case, the City has presented evidence that the availability of overtime

hours is “dictated based on funding of overtime in the Police Department=s budget

and the needs of the Police Department.” (Affi. of Marable, doc. 24-3, p. 4).

Plaintiff has offered no evidence to contradict that statement. Her own testimony

indicates that the reduction in overtime offered to her came after she refused to

complete a task she was asked to do by her superior officer, Coleman, before she

filed her EEOC charge. In short, there is no evidence that the overtime reduction

experienced by the plaintiff was related in any way to the filing of an EEOC charge,

or that either Marable or Coleman was aware that Bolden had filed the EEOC charge

when her overtime hours were reduced. Moreover, she continues to receive some

overtime work, and was not Atotally blackballed@ from overtime opportunities.

       9
                 The plaintiff’s deposition testimony makes clear that she believed that Marable
made a remark to a co-worker, Angela Cook, which Cook then reported to the plaintiff. Bolden
testified unambiguously that Marable did not make the remark to her, so her knowledge of the
alleged remark could come only from Cook’s statements to her. This, of course, is hearsay.
Plaintiff’s testimony about a purported event (Marable making a remark) reported to her by a
co-worker cannot be used to prove the fact that the event occurred. While Cook could testify to
her direct personal knowledge of the remark, Bolden may not prove that the remark occurred by
testifying that she was told about it by Cook. Thus this testimony by Bolden is inadmissible and
cannot be made admissible at trial.

                                              18
Accordingly, she has failed to support a prima facie case of retaliation, and the

defendant=s motion for summary judgment is due to be granted on this claim as well.



                                 IV. CONCLUSION

      Accordingly, consistent with the foregoing discussion of the evidence

presented and the law governing this action, this court determines that the

defendant=s motion for summary judgment (doc. 23) is due to be GRANTED, and

her claims of discrimination on the basis of race and gender are due to be

DISMISSED WITH PREJUDICE.               Similarly, her claim that she suffered

retaliation also is without merit and is due to be DISMISSED WITH PREJUDICE.

      A separate order will be entered in accordance with the findings set forth

herein.

      DONE this 21st day of February, 2019.




                                      _______________________________
                                      T. MICHAEL PUTNAM
                                      UNITED STATES MAGISTRATE JUDGE




                                        19
